Gilbert, J.
The exception in this case is to a judgment sustaining a statutory claim to land. The judgment was rendered on agreed statement of facts, in substance as follows:
In 1923 Mrs. Maude Muldrew owned, and returned for taxation to the City of Atlanta, the following properties: No. 451 Simpson Street, $4700; No. 216 Yine Street, $4600; No. 415 Norfolk Street, $700; No. 79 Yedado Way, $3000. She did not return any of those properties for state and county taxation for the year 1923. On May 5, 1923, she conveyed to Harley Durden the Simpson and Yine Street lots by warranty deeds duly recorded. On August 2, 1923, Harley Durden conveyed the Simpson and Yine Street lots to Arthur. Wrigley, by warranty deed duly recorded. On April 29, 1924, Mrs. Muldrew conveyed to I. M. Sheffield the Norfolk Street lot by warranty deed duly recorded. On June 5, 1925, Mrs. Muldrew conveyed to Mrs. Anna C. Rosborough. the Yedado Way lot by warranty deed duly recorded. On May 25, 1925, Harley Durden made what is known as an “N. O. D.” tax return, in the name of Mrs. Maude Muldrew, to the tax-collector of Eulton County for state and county taxes for the year 1923 on the two properties previously purchased by him from Mrs. Muldrew and sold to Wrigley, which return included only the Simpson and Yine Street lots. The tax-collector immediately issued an execution for $117, which represented the principal, interest, and cost due for state and county taxes for 1923 on said two pieces of property, under the assessed value named in the “N. O. D.” return, and transferred the execution to Harley Durden; and the execution and transfer were entered upon the general execution docket. In March, 1926, this execution was levied upon the Yedado Way lot. This levy was dismissed on March 13, 1926, upon payment of the principal, interest, and cost to Harley Durden by Miss Carolyne Rosborough, Durden transferring the execution to her, which transfer was duly entered on the general execution docket. On January 7, 1927, this execution was levied, by the tax-collector of Eulton County, Apon the Simpson street lot. On January 22, 1927, Arthur Wrigley, filed a claim to that lot. The Yedado Way lot *300conveyed to Mrs. Kosborougli was the last parcel of land owned by Mrs. Muldrew, she having previously conveyed all of the other properties owned by her in 1923. The State and county taxes due on the Yedado Way lot for the year 1923 have all been paid.
Under these facts, the transferee of the tax fi. fa., Kosborougli, stood in the precise position of her transferor, Durden. Durden, being the grantor in the deed to Wrigley, was not entitled to recover the taxes on the land conveyed to Wrigley. When Durden acquired the tax fi. fa. by transfer, it inured to the benefit of his grantee, Wrigley, under his warranty deed from Durden.

Judgment affirmed.


All the Justices concur.